DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 10 February 2021 has been entered:
Claim(s) 16-25 is/are withdrawn.
In all, claim(s) 1-25 is/are pending and considered below. Otherwise noted in current Office Action below, Applicant’s amendments to the Specification, Drawings, and Claims have overcome objection and 35 U.S.C. 112(b) rejections, previously set forth in the Non-Final Office Action.
The election of Group 1, claims 1-15 without traverse is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the recitation of “at least one characteristics of the one or more vent holes” renders the claim indefinite, as the metes and bounds of the characteristics are unclear to one having ordinary skill in the art (there is no finite number of “characteristics” of holes). Note that the limitations of claim 4 resolves the indefiniteness (see Response to Argument section below for further explanation).
Regarding claim 1, 5, 6, and 8, the recitation of “substantially in the inflated state” renders the claim indefinite, as it is unclear whether “substantially in the inflated state” is referring to “an inflated state” of claim 1 line 4, or if it is referring to a different state, which is “in a substantially inflated state”. Examiner interprets the limitation as the latter, and suggests Applicant to amend all recitations of “substantially in the inflated state” into “in a/the substantially inflated state.”
Similar to above, Examiner suggests amending “substantially in a/the deflated state” into “in a/the substantially deflated state” for purposes of clarity (see Response to Argument section below for further explanation).
Regarding claim 14, the recitation of “a type of functionality” renders the claim indefinite, as the metes and bounds of the functionality are unclear to one having ordinary skill in the art (there is no finite number of “functionality”). Note that the limitations of claim 15 resolves the indefiniteness (see Response to Argument section below for further explanation).
All dependent claims of above-mentioned claims inherit all of the limitations of the above-mentioned claims, thus are likewise rejected under 35 U.S.C. 112(b) as being indefinite. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hughes (US 3,237,844) in view of Yamauchi (EP 0 755 875 B1).
Regarding claim 1, Hughes discloses a method comprising:
placing an object (“granular solids and small articles”, col. 1 lines 26-27) in a flexible package (“bag then filled, either through a filling valve or, more generally, through an opening in the bag” col. 2 lines 16-18; see various packages Figs. 1-5);
inserting gas into the flexible package (“when it is desired to remove the air, or other gas or liquid from the filled bag”, col. 1 lines 61-63, suggests that the gas is inherently inserted into the packages at some point during the filling/placing of an object);
sealing an edge of the flexible package in an inflated state with the object and the inserted gas inside the flexible package (“which is seamed after the bag has been filled”, col. 2 line 18); and
wherein the flexible package includes one or more vent holes configured to permit gas to exit the flexible package (see various types of holes at least 3, 5, 8, 13, 16, 18, and 21, Figs. 1-5); and
wherein at least one characteristic of the one or more vent holes is selected (see variance in Figs 1, 4, and 5) to control a flow rate of gas exiting the flexible package (various sizes, shapes and number of holes changes the gas exiting flowrate). 
Hughes does not explicitly disclose the method of inserting gas into the flexible package, conveying the flexible package after sealing the edge of the flexible package in the inflated state; and wherein the flexible package remains substantially in the inflated state during the conveying and such that the flexible package transitions to being substantially in a deflated state after the conveying is complete.
Hughes recognizes that gas is introduced while filling the bag (col. 1 lines 60-63; hence inserting gas); furthermore, conveying of filled package after filling and sealing is a common step in packaging industry. Finally, due to the holes created in the package of Hughes, the packages will eventually become in substantially in deflated state (state of equilibrium in atmospheric pressure versus inside pressure) some time after conveying is complete.
Furthermore, Yamauchi explicitly disclose the method of inserting gas into the flexible package (via nozzle 43b Fig. 5), and conveying the flexible package after sealing the edge of the flexible package in the inflated state (via conveyor 50).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have modified the method, as disclosed by Hughes, to include steps of inserting gas into the flexible package, and conveying the flexible package after sealing the edge of the flexible package in the inflated state, as taught by Yamauchi, with the motivation to provide air inside the package thereby reducing the physical and chemical damage done to the article inside ([0006]) and to convey the filled package downstream of the manufacturing facility.

Regarding claim 2, modified Hughes discloses the method of claim 1, further comprising:
shipping the flexible package from a shipping facility after the flexible package has transitioned to being substantially in the deflated state (note that shipping of filled package is yet another common step in the manufacturing industry to deliver and sell the products; with storing of the product prior to shipping, filled package should reach pressure equilibrium, i.e. “deflated state” via the holes present in the package).

Regarding claim 3, modified Hughes discloses the method of claim 2, wherein the placing, the inserting, the sealing, and the conveying occur in the shipping facility (again, inserting, sealing, conveying, and shipping are all common steps in manufacturing industry to create a final product and deliver to customers).
Regarding claim 4, modified Hughes discloses the method of claim 1, wherein the at least one characteristic includes one or more of a size of the one or more vent holes, a shape of the one or more vent holes, a number of the one or more vent holes, a location of the one or more vent holes, or a pattern of the one or more vent holes (see various sizes, shapes, and locations of the holes in Figs. 1 and 4-5).
Regarding claim 5, modified Hughes discloses the method of claim 1.
Hughes or Yamauchi do not explicitly disclose wherein the pressure inside of the flexible package is at least 1% higher than pressure outside of the flexible package when the flexible package is in the inflated state and when the flexible package is substantially in the inflated state.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the pressure inside the package as disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Refer to MPEP § 2144.05. Finally, Applicant (Applicant fails to explain the criticality of specifically 1% variance in atmospheric pressure and insider pressure compared to, for example, 0.5% or 11%).
Regarding claim 6, modified Hughes discloses the method of claim 5.
Hughes or Yamauchi do not explicitly disclose wherein the pressure inside of the flexible package is in a range from 1% to 10% higher than the pressure outside of the flexible package when the flexible package is in the inflated state and when the flexible package is substantially in the inflated state.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the pressure inside the package as disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Refer to MPEP § 2144.05. Finally, Applicant has not persuasively demonstrated the criticality of providing the optimal range of pressure in order to achieve desired result (Applicant fails to explain the criticality of specifically 1% to 10% variance in atmospheric pressure and insider pressure compared to, for example, 0.5% or 11%).

Regarding claim 7, modified Hughes discloses the method of claim 5.
Hughes or Yamauchi do not explicitly disclose wherein the pressure inside of the flexible package is in a range between the pressure outside of the flexible package and a pressure that 
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the pressure inside the package as disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Refer to MPEP § 2144.05. Finally, Applicant has not persuasively demonstrated the criticality of providing the optimal range of pressure in order to achieve desired result (Applicant fails to explain the criticality of specifically 0.2% variance in atmospheric pressure and insider pressure compared to, for example, 0.1%).

Regarding claim 8, modified Hughes discloses the method of claim 1.
Hughes or Yamauchi do not explicitly disclose wherein the pressure inside of the flexible package is at least 2.5 kPa above atmospheric pressure when the flexible package is in the inflated state and when the flexible package is substantially in the inflated state.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the pressure inside the package as disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Refer to MPEP § 2144.05. Finally, Applicant has not persuasively demonstrated the criticality of providing the optimal range of pressure in (Applicant fails to explain the criticality of specifically 2.5 kPa variance in atmospheric pressure and insider pressure compared to, for example, 3kPA)

Regarding claim 9, modified Hughes discloses the method of claim 8.
Hughes or Yamauchi do not explicitly disclose wherein the pressure inside of the flexible package is in a range between the pressure outside of the flexible package and a pressure that is 0.5 kPa higher than the pressure outside of the flexible package when the flexible package is substantially in the deflated state.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the pressure inside the package as disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Refer to MPEP § 2144.05. Finally, Applicant has not persuasively demonstrated the criticality of providing the optimal range of pressure in order to achieve desired result (Applicant fails to explain the criticality of specifically 0.5 kPa variance in atmospheric pressure and insider pressure compared to, for example, 0.2 kPa)

Regarding claim 10, modified Hughes discloses the method of claim 1, wherein, when the flexible package is in the inflated state and when the flexible package is substantially in the inflated state, a top portion of the flexible package does not contact a top portion of the object (it is understood that when the package is inflated, the objects which are heavier than air would be sitting on the bottom, with air separating the top portion of the package from the object).
Regarding claim 11, modified Hughes discloses the method of claim 10, wherein, when the flexible package is substantially in the deflated state, the top portion of the flexible package is in contact with the top portion of the object (it is understood that when the package is deflated, lack of pressure/volume of air would cause the top portion of the package to come in contact with the object).
Regarding claim 12, modified Hughes discloses the method of claim 1, wherein inserting gas into the flexible package comprises directing a flow of gas from a gas source toward an open end of the flexible package (see Yamauchi’s direction of nozzle 43b in Fig. 5).
Regarding claim 13, modified Hughes discloses the method of claim 12, wherein sealing the edge of the flexible package comprises sealing the open end of the flexible package while the flow of gas is being directed toward the open end of the flexible package (see Yamauchi’s sealing machine 45 in Fig. 5).
Regarding claim 14, modified Hughes discloses the method of claim 1, wherein the at least one characteristic of the one or more vent holes is selected to provide the flexible package with a type of functionality (Hughes col. 3 lines 10-23 specifies that the corner vents allows the feature of usefulness of plastic sacks, reducing the risk of tearing the bag).
Regarding claim 15, modified Hughes discloses the method of claim 14, wherein the type of functionality includes at least one of aid in opening of the flexible package, prevention of damage to the flexible package, or improved ability to reuse the flexible package (Hughes col. 3 lines 10-23 specifies that the corner vents allows the feature of usefulness of plastic sacks, reducing the risk of tearing the bag).

Response to Arguments
Applicant’s argument have been fully considered but they are not persuasive.
Regarding Applicant’s argument over 35 USC § 112(b) rejections on claim(s) 1 as indefinite due to “at least one characteristic”, Applicant stated in page 8 that “while there may be no finite number of characteristics of vent holes, the claim recites only at least one of those characteristics”. Examiner respectfully disagrees. With infinite number of characteristics of vent holes, the metes and bounds of the claimed invention are not clear, as one having ordinary skill in the arts would not clearly understand what “at least one of those characteristics” is bounded by (since there is infinite number of characteristics). Refer to MPEP 2173.02.I. 
Same reasoning is applied on the argument over claim 14 rejected under 35 U.S.C. 112(b) as being indefinite for reciting “a type of functionality”.

Regarding Applicant’s argument over 35 USC § 112(b) rejections on claim(s) 1, 5, 6, and 8 as indefinite due to “substantially in the inflated state” and “substantially in the deflated state”, Applicant’s explanation that the substantially in the inflated state is different than the inflated state was found to overcome the rejection made in the Non-Final. However, due to the way the limitation is written to refer to previous “inflated state” of line 4, it is rejected as indefinite (since “in an inflated state” and “substantially in an inflated state” are two different states). As mentioned above in 112(b) rejection, Applicant is suggested to amend the recitation 

Regarding Applicant’s argument over 35 USC § 103 rejections on claim(s) 1 as unpatentable over Hughes in view of Yamauchi, Applicant stated in page 11 that “A prima facie case of obviousness of claim 1 has not been established because Hughes teaches away from the proposed combination of Hughes and Yamauchi. It is improper to combine references where the references teach away from their combination”. Examiner respectfully disagrees. Hughes teaches a bag initially filled with air (meaning gas is inherently inserted into the bag), as suggested in col. 1 lines 60-63: “These holes may be made either before the bag is filled or after, when it is desired to remove the air, or other gas or liquid from the filled bag.” Yamauchi discloses specifically how the gas is inserted into the bag (via nozzle 43b Fig. 5). As such, both arts are in the same field of bags and package-making with introduction of air/gas, and are not teaching away from one another. While Yamauchi’s package is made without holes for the purposes of keeping the air in, it is not the part of invention utilized to suggest the teachings of inserting gas (rather, the teaching only of inserting gas via nozzle 43b, which Hughes already inherently teaches, was used to further strengthen the disclosure of the claimed invention.). Therefore, one having ordinary skill in the art would be able to combine the two arts to arrive at the claimed invention.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Himchan Song whose telephone number is (571)272-4142.  The examiner can normally be reached on M-Th 9:00 a.m. - 4:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HIMCHAN SONG/Examiner, Art Unit 3731                                                                                                                                                                                                        /CHELSEA E STINSON/Primary Examiner, Art Unit 3731